 


113 HR 5779 IH: To amend the Internal Revenue Code of 1986 to provide a deduction for elementary and secondary private school tuition, and for other purposes.
U.S. House of Representatives
2014-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5779 
IN THE HOUSE OF REPRESENTATIVES 
 
December 2, 2014 
Mr. Bentivolio (for himself, Mr. Broun of Georgia, and Mr. Stockman) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a deduction for elementary and secondary private school tuition, and for other purposes. 
 
 
1.Deduction for elementary and secondary private school tuition 
(a)In generalPart VII of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating section 224 as section 225, and by inserting after section 223 the following new section: 
 
224.Elementary and secondary private school tuition 
(a)Allowance of deductionIn the case of an individual, there shall be allowed as a deduction for the taxable year with respect to each dependent for whom the taxpayer is allowed a deduction under section 151 an amount equal to the qualified expenses paid or incurred during the taxable year. 
(b)LimitationThe amount allowed as a deduction under subsection (a) for a taxable year with respect to a dependent shall not exceed $10,000.  
(c)Qualified expensesFor purposes of this section— 
(1)In generalThe term qualified expenses means expenses for tuition, fees, books, supplies, and other equipment which are incurred in connection with the enrollment or attendance of an individual as an elementary or secondary school student at a private institutional day or residential school, including a parochial school, or a home school (without regard to whether a home school is treated as a private school or home school under State law), that provides elementary or secondary education, as determined under State law. 
(2)Special rule for home schoolingIn the case of a home school, the term qualified expenses does not include tuition.  . 
(b)Deduction allowed above-the-LineSubsection (a) of section 62 of the Internal Revenue Code of 1986 is amended by inserting after paragraph (21) the following new paragraph: 
 
(22)Private education deductionThe deduction allowed by section 224.. 
(c)Clerical amendmentThe table of sections for part VII of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item relating to section 224 and by inserting the following new items: 
 
 
Sec. 224. Elementary and secondary private school tuition..  
(d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2014. 
 
